I think the majority opinion is manifestly in conflict with the ruling of this court in the case of City of Jackson v. Belew,110 Miss. 243, 70 So. 346, and, for that reason, as well as for others, is erroneous. That case is not overruled by the majority opinion, nor is it even mentioned therein so far as I have been able to discover. Surely this is unusual. I respectfully invite a reading of the City of Jackson v. Belew case, which I think is sound. However, whether it is sound or not, it should be followed, or overruled in an orderly manner.
The majority opinion, as I see it, is a piece of judicial legislation, and I am not so much opposed to the opinion *Page 836 
on that ground, because the ablest courts in our country have innocently, and, perhaps, wisely legislated in some rare instances, but my objection to the majority opinion is that it destroys the value of section 1323, Hemingway's Code, and permits an appeal and review of a judgment under the guise of habeascorpus.
The majority say that this section requires a bail bond. But it seems to me that it is not a bail bond, in the common sense; that is, not a bond for an appearance to answer a charge before a court, but it is an obligation, in the nature of a penalty, which may be collected if the obligor breaches the bond. That is all that the bond means.
This statute has been used to good purpose by the courts of this state for several decades. It has often been used as a club held over the heads of "bullies," "wifebeaters," and other undesirable violent criminals, in cases of conviction, where the court thought the convict should be put under restraint, in order to check his violent proclivities, as provided by the statute.
The penalty fixed by the court under the statute is certainly additional to a conviction of the offense, and it is a solemn judgment of the court. It cannot be reached by habeas corpus,
but the only remedy given is to appeal from the conviction, which carries an appeal of the whole judgment. See Jackson v. Belew,supra.
I am inclined to believe that the majority opinion is really an effort to get rid of a severe and harsh statute. However, it is the business of the legislature to repeal statutes and not this court, so long as they are constitutional. The statute here involved has stood the test against unconstitutionality for a long period of time. Section 2012, Hemingway's Code, provides against the discharge of any person who is imprisoned by lawful judgment.
Probably the legislature might amend the statute in question so as to grant an appeal where one is required to give bond thereunder, but this court ought not to grant appeals under this statute by the habeas corpus route, *Page 837 
because the evil will grow so that habeas corpus may be resorted to to upset a perfectly regular judgment rendered by any court for any offense.
The majority opinion may be beneficient legislation, but it is in conflict with prior decisions of this court, and does much, in my opinion, to impair a very useful statute.
McGOWEN, J., joins me in this dissent.